Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 1 of 24 Page ID #:2763




 1   HAINES LAW GROUP, APC
     Paul K. Haines (SBN 248226)
 2   phaines@haineslawgroup.com
     Tuvia Korobkin (SBN 268066)
 3   tkorobkin@haineslawgroup.com
     Fletcher W. Schmidt (SBN 286462)
 4   fschmidt@haineslawgroup.com
     222 N. Sepulveda Blvd., Suite 1550
 5   El Segundo, California 90245
     Tel: (424) 292-2350
 6   Fax: (424) 292-2355
 7   Attorneys for Plaintiffs
 8                        UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11   YADIR A. ONTIVEROS and                       CASE NO. 2:15-cv-07118-DMG-RAO
12   FRANCISCO J. CURIEL as individuals,          SECOND AMENDED CLASS AND
     and on behalf of all others similarly        REPRESENTATIVE ACTION
13   situated,                                    COMPLAINT:
14                                                (1) FAILURE TO PAY ALL
                                                      OVERTIME WAGES (LABOR
                           Plaintiffs,                CODE §§ 204, 510, 558, 1194,
15                                                    AND 1198);
          vs.
16                                                (2) MINIMUM WAGE
     SAFELITE FULFILLMENT, INC., a                    VIOLATIONS (LABOR
17   Delaware Corporation; SAFELITE                   CODE §§ 1182.12, 1194,
     GROUP, INC., a Delaware Corporation;             1194.2, AND 1197);
18
     SAFELITE GLASS CORP., a Delaware             (3) MEAL PERIOD
19   Corporation; and DOES 1 through 10,              VIOLATIONS (LABOR
                                                      CODE §§ 226.7, 512, AND
20                                                    558);
                           Defendants.            (4) REST PERIOD VIOLATIONS
21
                                                      (LABOR CODE §§ 226.7, 516
22                                                    AND 558);
23                                                (5) WAGE STATEMENT
                                                      PENALTIES (LABOR CODE
24
                                                      § 226 et seq.);
                                                  (6) UNLAWFUL DEDUCTIONS
25                                                    FROM EARNED WAGES
                                                      (LABOR CODE § 221);
26
                                                  (7) WAITING TIME
27                                                    PENALTIES (LABOR CODE
                                                      §§ 201-203);
28
                                              1
                    Second Amended Class and Representative Action Complaint
Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 2 of 24 Page ID #:2764



                                                   (8) UNFAIR COMPETITION
 1                                                     (BUS & PROF CODE § 17200
                                                       et seq.);
 2
                                                   (9) CIVIL PENALTIES UNDER
 3                                                     THE PRIVATE ATTORNEYS
                                                       GENERAL ACT (LABOR
 4                                                     CODE § 2698 et seq.).
 5                                                 DEMAND FOR JURY TRIAL
                                                   UNLIMITED CIVIL CASE
 6

 7

 8

 9

10
           Plaintiffs Yadir A. Ontiveros and Francisco J. Curiel (“Plaintiffs”) on behalf
11
     of themselves and all others similarly situated, hereby bring this Second Amended
12
     Class and Representative Action Complaint against Defendants Safelite
13
     Fulfillment, Inc., Safelite Group, Inc., Safelite Glass Corp., and DOES 1 to 10
14
     (collectively “Defendants”), inclusive, and on information and belief allege as
15
     follows:
16
                                       JURISDICTION
17
           1.     Plaintiffs, on behalf of themselves and all others similarly situated,
18
     hereby bring this class, collective, and representative action for recovery of unpaid
19
     wages and penalties under California Business and Professions Code §17200, et.
20
     seq., California Labor Code (“Labor Code”) §§ 201-203, 204, 218.6, 221, 226 et
21
     seq., 510, 512, 516, 558, 1182.12, 1194, 1194.2, 1197, 1198, 2698 et seq., and
22
     California Industrial Welfare Commission Wage Order No. 4-2001 (“Wage Order
23
     4”), in addition to seeking declaratory relief and restitution.
24
           2.     This Court had original jurisdiction over Plaintiff’s Complaint
25
     pursuant to the claims under the Fair Labor Standards Act included therein,
26
     because the action asserted rights arising under federal law. The Court had
27
     supplemental jurisdiction over Plaintiff’s state law claims because those claims
28
                                               2
                     Second Amended Class and Representative Action Complaint
Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 3 of 24 Page ID #:2765




 1   derived from the same common nucleus of operative facts as Plaintiff’s claims
 2   arising under federal law. See 28 U.S.C. § 1367(a). When the FLSA claim was
 3   withdrawn, this Court determined that the interests of judicial economy,
 4   convenience, fairness, and comity weigh in favor of the Court continuing to
 5   exercise supplemental jurisdiction over this matter. See Order Re Defendant’s
 6   Motion for Summary Judgment [37] and Plaintiff’s Motion for Partial Summary
 7   Judgment [39] [Doc. # 65], at fn. 1.
 8                                          VENUE
 9          3.     Venue is proper under 28 U.S.C. 1391 because Defendants do
10   business within the Central District of California. Defendants are also subject to
11   the personal jurisdiction of this Court pursuant to 28 U.S.C. 1391(c), because at
12   least some of them operate businesses within the Central District of California.
13                                          PARTIES
14          4.     Plaintiffs are individuals over the age of eighteen (18). At all relevant
15   times herein, Plaintiffs were California residents, residing in the county of Los
16   Angeles. During the four years immediately preceding the filing of the Complaint
17   in this action and within the statute of limitations periods applicable to each claim
18   pled herein, Plaintiffs were employed by Defendants as hourly non-exempt
19   employees. Plaintiffs were, and are, victims of Defendants’ policies and/or
20   practices complained of herein, lost money and/or property, and have been
21   deprived of the rights guaranteed to them by California Labor Code §§ 201-203,
22   204, 218.6, 221, 226 et seq., 510, 512, 516, 558, 1182.12, 1194, 1194.2, 1197,
23   1198, 2698 et seq., California Business and Professions Code § 17200 et seq.
24   (Unfair Competition), and Wage Order 4, which sets employment standards for
25   installers.
26          5.     Plaintiffs are informed and believe, and based thereon allege, that
27   during the four years preceding the filing of the Complaint and continuing to the
28   present, Defendants did (and do) business by operating a company that
                                               3
                     Second Amended Class and Representative Action Complaint
Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 4 of 24 Page ID #:2766




 1   manufactures, installs and services automotive windshields and glass within the
 2   Central District of California and the United States, and therefore, were (and are)
 3   doing business in the Central District of California and the State of California.
 4         6.     Defendants bill themselves as “the world’s largest family of retail auto
 5   glass companies” and offer services including manufacturing vehicle windshields,
 6   repairing and replacing all types of vehicle glass, and mobile windshield repair.
 7   Defendants employ approximately 6,000 technicians and operate in all 50 states.
 8         7.     Plaintiffs are informed and believe, and based thereon allege, that at
 9   all times mentioned herein, Defendants were licensed to do business in California
10   and within the Central District of California, and were the employers of Plaintiffs
11   and the Classes (as defined in Paragraph 19).
12         8.     Plaintiffs do not know the true names or capacities, whether
13   individual, partner, or corporate, of the Defendants sued herein as DOES 1 to 10,
14   inclusive, and for that reason, said Defendants are sued under such fictitious
15   names, and Plaintiffs will seek leave from this Court to amend this Complaint
16   when such true names and capacities are discovered. Plaintiffs are informed, and
17   believe, and based thereon allege, that each of said fictitious Defendants, whether
18   individual, partners, agents, or corporate, was responsible in some manner for the
19   acts and omissions alleged herein, and proximately caused Plaintiffs and the
20   Classes to be subject to the unlawful employment practices, wrongs, injuries and
21   damages complained of herein.
22         9.     At all times herein mentioned, each of said Defendants participated in
23   the doing of the acts hereinafter alleged to have been done by the named
24   Defendants; and each of them, were the agents, servants, and employees of each
25   and every one of the other Defendants, as well as the agents of all Defendants, and
26   at all times herein mentioned were acting within the course and scope of said
27   agency and employment. Defendants, and each of them, approved of, condoned,
28
                                              4
                    Second Amended Class and Representative Action Complaint
Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 5 of 24 Page ID #:2767




 1   and/or otherwise ratified each and every one of the acts or omissions complained
 2   of herein.
 3         10.    At all times mentioned herein, Defendants, and each of them, were
 4   members of and engaged in a joint venture, partnership, and common enterprise,
 5   and acting within the course and scope of and in pursuance of said joint venture,
 6   partnership, and common enterprise. Further, Plaintiffs allege that all Defendants
 7   were joint employers for all purposes of Plaintiffs and all Class Members.
 8                       GENERAL FACTUAL ALLEGATIONS
 9         11.    Plaintiff Yadir A. Ontiveros (“Plaintiff Ontiveros”) was hired by
10   Defendants as a non-exempt employee at Defendants’ warehouse in Ontario,
11   California, in approximately August 2009. Plaintiff Ontiveros worked in that
12   capacity until March, 2013, when he was promoted to Technician Trainee, and
13   later became a Technician in September, 2013, after transferring to Glendora,
14   California. Plaintiff Francisco J. Curiel (“Plaintiff Curiel”) was employed by
15   Defendants as a non-exempt employee in the position of Technician from
16   approximately August 25, 2011 until May 3, 2014.
17         12.    At all times while employed as Technicians, Plaintiffs have been paid
18   on a piece-rate basis, whereby Plaintiffs are paid a certain rate per installation or
19   repair completed. Despite the fact that Plaintiffs record their actual hours worked
20   pursuant to company policy, wages earned for these hours worked are treated as an
21   advance against Plaintiffs’ piece-rate earnings, as only those piece-rate earnings in
22   excess of the “hourly wages” are paid out as piece-rate earnings. However,
23   Plaintiffs and other Technicians are pressured and encouraged through various
24   productivity rankings to be highly productive, which results from having a high
25   number of installs per day. As a result, Plaintiffs and Technicians almost never
26   have piece-rate earnings that do not exceed their hourly wages, and their wages are
27   almost always equal to their piece-rate earnings. Because Defendants’ pay system
28   is simply a subterfuge for a piece-rate compensation system, Plaintiffs and other
                                               5
                     Second Amended Class and Representative Action Complaint
Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 6 of 24 Page ID #:2768




 1   Technicians are not separately compensated for time spent working on tasks which
 2   are not compensated on a piece-rate basis, including, but not limited to, hours spent
 3   cleaning and maintaining tools, performing administrative tasks, attending
 4   mandatory meetings, or travelling to and from jobsites. As a result, Plaintiffs were
 5   not paid at least the minimum wage for all hours actually worked, and were not
 6   credited with all overtime hours actually worked.
 7         13.    Additionally, Defendants maintain a policy of making unlawful
 8   deductions from Plaintiffs’ earned wages in the event that a customer makes a
 9   warranty claim on an item installed by Plaintiffs, despite the fact that Plaintiffs’ job
10   duties were already performed, thereby entitling Plaintiffs to those wages.
11         14.    While working on a piece-rate basis, Plaintiffs worked shifts in excess
12   of 3.5 hours, and was never provided with a paid rest period for every 4 hour
13   period worked, or major fraction thereof, because Defendants’ piece-rate
14   compensation plan fails to separately compensate Plaintiffs for required rest
15   periods. See Bluford v. Safeway Inc., 216 Cal. App. 4th 864 (2013) (“There is no
16   dispute that Safeway's activity-based compensation system did not separately
17   compensate drivers for their rest periods.”). As a result, Plaintiffs were not
18   provided with compensated rest periods as required by Wage Order 4, §12(A).
19         15.    Throughout Plaintiffs’ employment with Defendants, Plaintiffs
20   regularly worked shifts in excess of 8 hours per day and/or 40 hours per week. In
21   addition, Plaintiffs received various forms of non-discretionary incentive pay, such
22   as “Mkt Hrly IC,” “PPP Incentive,” “Installation IC,” and/or other forms of pay
23   which are not excludable under California Law when calculating an employee’s
24   regular rate (hereinafter the aforementioned forms of pay are collectively referred
25   to as “Incentive Pay”).
26         16.    However, throughout Plaintiffs’ employment, Defendants failed to
27   include the value of Incentive Pay in Plaintiffs’ regular rate of pay for purposes of
28   calculating overtime compensation. Additionally, when Plaintiffs were being paid
                                               6
                     Second Amended Class and Representative Action Complaint
Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 7 of 24 Page ID #:2769




 1   on a piece-rate basis, Defendants failed to include the value of piece-rate earnings
 2   in Plaintiffs’ regular rate of pay for purposes of calculating overtime
 3   compensation. As a result, Plaintiffs were never compensated at one and a half
 4   times their regular rate of pay for hours worked in excess of 8 hours per day and/or
 5   40 hours per week, and were therefore deprived of all overtime compensation.
 6          17.    In addition, Defendants fail to maintain lawful meal and rest break
 7   policies. Specifically, Defendants fail to authorize and permit employees (both
 8   Warehouse employees and Technicians) to take a duty-free, 10-minute rest period
 9   for every “major fraction” of a 4 hour period, and fail to provide employees with a
10   legally compliant meal period when employees work in excess of 5 hours, and/or a
11   second meal period when employees work shifts in excess of 10 hours. Despite
12   these deficiencies, Defendants fail to pay employees the missed meal and rest
13   period premium wages as required by Labor Code § 226.7 when employees
14   experience meal and rest period violations.
15          18.    As a result of Defendants’ failure to pay all minimum wages, overtime
16   wages, and meal and rest period premium wages, Defendants maintain inaccurate
17   payroll records, issue inaccurate wage statements to Plaintiffs, and failed to pay all
18   wages owed to Plaintiff Curiel upon separation of employment from Defendants.
19   Additionally, Defendants issue facially deficient wage statements that fail to list
20   Plaintiffs’ number of piece-rate units and rate per piece on the wage statement, and
21   fail to list Plaintiffs’ overtime rate of pay.
22                            CLASS ACTION ALLEGATIONS
23          19.    Class Definitions: Plaintiffs bring this action on behalf of themselves
24   and the following Classes pursuant to Rule 23 of the Rules of Federal Procedure:
25          a.     The California Overtime Class consists of all Defendants’ current and
26   former non-exempt employees in California who: (1) received Incentive Pay and
27   worked overtime hours during a corresponding time period; and/or (2) worked
28   overtime hours while performing work that was compensated on a piece-rate basis,
                                               7
                     Second Amended Class and Representative Action Complaint
Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 8 of 24 Page ID #:2770




 1   during the four years immediately preceding the filing of the Complaint through
 2   the present.
 3         b.       The Minimum Wage Class consists of all of Defendants’ current and
 4   former non-exempt employees in California who: (1) performed work that was
 5   compensated on a piece-rate basis, during the four years immediately preceding the
 6   filing of the Complaint through the present.
 7         c.       The Meal Period Class consists of all Defendants’ current and former
 8   non-exempt employees in California who: (1) worked in excess of 5 hours without
 9   punching out for a 30 minute meal period prior to the end of the fifth hour of work;
10   and/or (2) worked in excess of 10 hours without punching out for a second 30
11   minute meal period prior to the end of the tenth hour of work, during the four years
12   immediately preceding the filing of the Complaint through the present.
13         d.       The Rest Period Class consists of all Defendants’ current and former
14   non-exempt employees in California who: (1) performed work that was
15   compensated on a piece-rate basis; and/or (2) worked at least one shift of 3.5 to
16   3.99 hours, 6.0 to 7.99 hours, and/or 10.0 to 11.99 hours, during the four years
17   immediately preceding the filing of the Complaint through the present.
18         e.       The Wage Statement Class consists of all members of the: (1)
19   California Overtime Class; (2) Minimum Wage Class; (3) Meal Period Class; (4)
20   Rest Period Class; and/or (5) received a wage statement that failed to list the
21   overtime rate of pay, number of piece rate units, and/or all applicable piece-rates in
22   effect, who worked for Defendants in California during the one year immediately
23   preceding the filing of the Complaint through the present.
24         f.       The Wage Deduction Class consists of all current and former non-
25   exempt employees in California who had a deduction taken from their wages as a
26   result of a warranty claim, during the four years immediately preceding the filing
27   of the Complaint through the present.
28         g.       The Waiting Time Class consists of all former non-exempt employees
                                                8
                      Second Amended Class and Representative Action Complaint
Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 9 of 24 Page ID #:2771




 1   in California who: (i) performed work that was compensated on the PPP Incentive
 2   Plan; (ii) received Incentive Pay, were paid a Labor Code 226.7 meal period
 3   penalty and worked overtime hours during a corresponding time period; and/or (iii)
 4   received Incentive Pay and worked double-time hours during a corresponding time
 5   period, who separated their employment from Defendants between January 23,
 6   2014 and the present.
 7         20.    Numerosity/Ascertainability: The members of the Classes are so
 8   numerous that joinder of all members would be unfeasible and not practicable. The
 9   membership of the classes and subclasses are unknown to Plaintiffs at this time;
10   however, it is estimated that the Classes number greater than five hundred (500)
11   individuals as to each Class. The identity of such membership is readily
12   ascertainable via inspection of Defendants’ employment records.
13         21.    Common Questions of Law and Fact Predominate/Well Defined
14   Community of Interest: There are common questions of law and fact as to
15   Plaintiffs and all other similarly situated employees, which predominate over
16   questions affecting only individual members including, without limitation to:
17         i.     Whether Defendants violated the applicable Labor Code provisions
18   including, but not limited to §§ 510 and 1194 by requiring overtime work and not
19   paying for said work according to the overtime laws of the State of California;
20         ii.    Whether Defendants failed to properly include all forms of
21   compensation when computing the respective regular rates for members of the
22   California Overtime Class;
23         iii.   Whether Defendants’ policies and/or practices for determining the
24   regular rate of pay for purposes of overtime compensation to the Overtime Class
25   violated California law;
26         iv.    Whether the piece-rate policies/procedures utilized by Defendants
27   complied with California law;
28
                                              9
                    Second Amended Class and Representative Action Complaint
     Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 10 of 24 Page ID
                                      #:2772



 1          v.     Whether Defendants maintained a legally compliant meal period
 2    policy during the relevant time period;
 3          vi.    Whether Defendants maintained a legally compliant rest period policy
 4    during the relevant time period;
 5          vii.   Whether Defendants furnished legally compliant wage statements to
 6    members of the Wage Statement Class pursuant to Labor Code 226;
 7          viii. Whether Defendants’ polices and/or practices for the timing and
 8    amount of payment of final wages to members of the Waiting Time Class at the
 9    time of their separation of employment were lawful.
10          22.    Predominance of Common Questions: Common questions of law
11    and fact predominate over questions that affect only individual members of the
12    Classes. The common questions of law set forth above are numerous and
13    substantial and stem from Defendants’ policies and/or practices applicable to each
14    individual class member, such as their uniform method of calculating overtime
15    payments for the members of the California Overtime Class. As such, these
16    common questions predominate over individual questions concerning each
17    individual class member’s showing as to his or her eligibility for recovery or as to
18    the amount of his or her damages.
19          23.    Typicality: The claims of Plaintiffs are typical of the claims of the
20    Classes because Plaintiffs were employed by Defendants as non-exempt employees
21    in California and the United States during the statutes of limitation applicable to
22    each claim pled in the Complaint in this action. As alleged herein, Plaintiffs, like
23    the members of the Classes, were deprived of all minimum, overtime and premium
24    wages, were not provided with all legally compliant meal and rest periods, were
25    furnished with inaccurate and incomplete wage statements, and did not receive all
26    final wages owed upon separation of employment with Defendants.
27          24.    Adequacy of Representation: Plaintiffs are fully prepared to take all
28    necessary steps to represent fairly and adequately the interests of the members of
                                               10
                     Second Amended Class and Representative Action Complaint
     Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 11 of 24 Page ID
                                      #:2773



 1    the Classes. Moreover, Plaintiffs’ attorneys are ready, willing and able to fully and
 2    adequately represent the members of the Classes and Plaintiffs. Plaintiffs’
 3    attorneys have prosecuted and defended numerous wage-and-hour class actions in
 4    state and federal courts in the past and are committed to vigorously prosecuting
 5    this action on behalf of the members of the classes.
 6          25.    Superiority: The California Labor Code is broadly remedial in
 7    nature and serves an important public interest in establishing minimum working
 8    conditions and standards in California. These laws and labor standards protect the
 9    average working employee from exploitation by employers who have the
10    responsibility to follow the laws and who may seek to take advantage of superior
11    economic and bargaining power in setting onerous terms and conditions of
12    employment. The nature of this action and the format of laws available to
13    Plaintiffs and members of the Classes make the class action format a particularly
14    efficient and appropriate procedure to redress the violations alleged herein. If each
15    employee were required to file an individual lawsuit, Defendants would necessarily
16    gain an unconscionable advantage since they would be able to exploit and
17    overwhelm the limited resources of each individual plaintiff with their vastly
18    superior financial and legal resources. Moreover, requiring each member of the
19    Classes to pursue an individual remedy would also discourage the assertion of
20    lawful claims by employees who would be disinclined to file an action against their
21    former and/or current employer for real and justifiable fear of retaliation and
22    permanent damages to their careers at subsequent employment. Further, the
23    prosecution of separate actions by the individual Class Members, even if possible,
24    would create a substantial risk of inconsistent or varying verdicts or adjudications
25    with respect to the individual Class Members against Defendants herein; and which
26    would establish potentially incompatible standards of conduct for Defendants;
27    and/or legal determinations with respect to individual Class Members which
28    would, as a practical matter, be dispositive of the interest of the other Class
                                               11
                     Second Amended Class and Representative Action Complaint
     Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 12 of 24 Page ID
                                      #:2774



 1    Members not parties to adjudications or which would substantially impair or
 2    impede the ability of the Class Members to protect their interests. Further, the
 3    claims of the individual members of the Classes are not sufficiently large to
 4    warrant vigorous individual prosecution considering all of the concomitant costs
 5    and expenses attending thereto.
 6          26.    As such, the Rule 23 Classes identified in Paragraph 19 are
 7    maintainable as a Class under Rule 23(b)(1) and/or Rule 23(b)(3).
 8                                        FIRST CLAIM
 9                       FAILURE TO PAY OVERTIME WAGES
10                            (AGAINST ALL DEFENDANTS)
11          27.    Plaintiffs re-allege and incorporate by reference all prior paragraphs
12    as though fully set forth herein.
13          28.    This claim is brought on behalf of the California Overtime Class
14    pursuant to Labor Code §§ 204, 510, 558, 1194, and 1198, which provide that
15    hourly non-exempt employees are entitled to all overtime wages and compensation
16    for hours worked, and provide a private right of action for the failure to pay all
17    overtime compensation for overtime work performed.
18          29.    At all times relevant herein, Defendants were required to properly
19    compensate non-exempt employees, including Plaintiffs and members of the
20    Overtime Class, for all overtime hours worked pursuant to California Labor Code §
21    1194 and Wage Order 4. Wage Order 4, § 3 requires an employer to pay an
22    employee “one and one-half (1½) times the employee’s regular rate of pay” for
23    work in excess of 8 hours per work day and/or in excess of 40 hours of work in the
24    workweek. Wage Order 4, § 3 also requires an employer to pay an employee
25    double the employee’s regular rate of pay for work in excess of 12 hours each
26    work day and/or for work in excess of 8 hours on the seventh consecutive day of
27    work in the workweek.
28
                                               12
                     Second Amended Class and Representative Action Complaint
     Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 13 of 24 Page ID
                                      #:2775



 1          30.    Plaintiffs are informed and believe, and based thereon allege that,
 2    Defendants regularly and systematically, as a policy and practice, miscalculated
 3    the overtime rate of pay by failing to properly include the various forms of
 4    Incentive Pay and/or piece-rate wages paid to Plaintiffs and members of the
 5    California Overtime Class, which are not statutory exclusions when calculating an
 6    employee’s regular rate of pay. Rather, Plaintiffs and members of the California
 7    Overtime Class were only paid one and a half times their base rate, which was not
 8    equal to the regular rate, as Defendants failed to include the various forms of
 9    Incentive Pay and/or piece-rate wages earned during corresponding periods that
10    were required to be included in the regular rate, but were not. In addition,
11    Defendants failed to pay for all overtime hours worked as a result of treating
12    overtime wages as an advance against piece-rate earnings for Plaintiffs and
13    members of the California Overtime Class such that these individuals were not
14    paid for all overtime hours worked. Accordingly, Plaintiffs and members of the
15    California Overtime Class were not compensated at the appropriate rates of
16    overtime pay for all overtime hours worked.
17          31.    Defendants’ policy and practice of requiring overtime work and not
18    paying at the proper overtime rates for said work violates California Labor Code
19    §§ 204, 210, 510, 558, 1194, and 1198, and Wage Order 4.
20          32.    Plaintiffs are informed and believe and based thereon allege that the
21    job duties and responsibilities of the California Overtime Class are irrelevant
22    because Plaintiffs and all others similarly situated merely allege wrongdoing with
23    Defendants’ pay policies and practices as to calculating the applicable overtime
24    rates of pay and amount of overtime worked by members of the California
25    Overtime Class.
26          33.    The foregoing policies and practices are unlawful and create an
27    entitlement to recovery by Plaintiffs and members of the California Overtime Class
28    in a civil action for the unpaid amount of overtime premiums owing, including
                                               13
                     Second Amended Class and Representative Action Complaint
     Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 14 of 24 Page ID
                                      #:2776



 1    interest thereon, statutory penalties, civil penalties, attorney’s fees, and costs of suit
 2    according to California Labor Code §§ 204, 210, 510, 558, 1194, 1198, and Code
 3    of Civil Procedure § 1021.5.
 4                                        SECOND CLAIM
 5                            MINIMUM WAGE VIOLATIONS
 6                             (AGAINST ALL DEFENDANTS)
 7          34.    Plaintiffs re-allege and incorporate by reference all prior paragraphs
 8    as though fully set forth herein.
 9          35.    Wage Order 4, § 4 and California Labor Code §§ 1197 and 1182.12
10    establish the right of employees to be paid minimum wages for all hours worked,
11    in amounts set by state law. Labor Code §§ 1194(a) and 1194.2(a) provide that an
12    employee who has not been paid the legal minimum wage as required by Labor
13    Code § 1197 may recover the unpaid balance together with attorneys’ fees and
14    costs of suit, as well as liquidated damages in an amount equal to the unpaid wages
15    and interest accrued thereon.
16          36.    At all relevant times herein, Defendants failed to conform their pay
17    practices to the requirements of the law. This unlawful conduct includes, but is not
18    limited to Defendants’ uniform piece-rate compensation structure for members of
19    the Minimum Wage Class, which resulted in these individuals only being paid on
20    Defendants’ piece-rate system, as opposed to being paid for all hours actually
21    worked-. Accordingly, Plaintiffs and members of the Minimum Wage Class were
22    not compensated for all hours worked including, but not limited to, all hours they
23    were subject to the control of Defendants and/or suffered or permitted to work
24    under the California Labor Code and Wage Order 4.
25          37.    As a direct and proximate result of Defendants’ unlawful conduct as
26    alleged herein, Plaintiffs and the Class Members have sustained economic
27    damages, including but not limited to unpaid wages and lost interest, in an amount
28    to be established at trial, and they are entitled to recover economic and statutory
                                                14
                      Second Amended Class and Representative Action Complaint
     Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 15 of 24 Page ID
                                      #:2777



 1    damages and penalties and other appropriate relief as a result of Defendants’
 2    violations of the California Labor Code and Wage Order 4.
 3          38.    Defendants’ practice and uniform administration of corporate policy
 4    regarding illegal employee compensation is unlawful and creates an entitlement to
 5    recovery by Plaintiffs and members of the Minimum Wage Class in a civil action
 6    for the unpaid amount of minimum wages, liquidated damages, including interest
 7    thereon, statutory penalties, civil penalties, attorney’s fees, and costs of suit
 8    according to California Labor Code §§ 204, 210, 216, 558, 1194 et seq., 1198, and
 9    Code of Civil Procedure § 1021.5.
10                                        THIRD CLAIM
11                              MEAL PERIOD VIOLATIONS
12                             (AGAINST ALL DEFENDANTS)
13          39.    Plaintiffs re-allege and incorporate by reference all prior paragraphs
14    as though fully set forth herein.
15          40.    Plaintiffs are informed and believe that Defendants failed in their
16    affirmative obligation to provide all of their hourly non-exempt employees,
17    including Plaintiffs and members of the Meal Period Class, with timely, duty-free,
18    uninterrupted thirty-minute meal periods in accordance with the mandates of the
19    California Labor Code and Wage Order 4. As such, Defendants are responsible for
20    paying premium compensation for meal period violations pursuant to Labor Code
21    §§ 226.7, 512, and 558, and Wage Order 4.
22          41.    Plaintiffs are informed and believe, and based thereon allege, that
23    Defendants failed to pay Plaintiffs and members of the Meal Period Class the
24    premium pay required in Labor Code § 226.7 and Wage Order 4 when they were
25    not provided with a legally-compliant meal period or meal periods, and in those
26    instances where Defendants did make a purported meal period premium payment
27    (if ever), such meal period premium was not paid at the employees’ regular rate of
28    pay due to Defendants’ miscalculation of the regular rate. As a result, Defendants
                                                15
                      Second Amended Class and Representative Action Complaint
     Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 16 of 24 Page ID
                                      #:2778



 1    owe Plaintiffs and members of the Meal Period Class additional compensation
 2    pursuant to Labor Code § 226.7 and Wage Order 4, including interest thereon,
 3    statutory penalties, civil penalties, and costs of suit.
 4                                        FOURTH CLAIM
 5                                 REST PERIOD VIOLATIONS
 6                                (AGAINST ALL DEFENDANTS)
 7            42.      Plaintiffs re-allege and incorporate by reference all prior paragraphs
 8    as though fully set forth herein.
 9            43.      Wage Order 4, § 12 and California Labor Code §§ 226.7, 516 and 558
10    establish the right of employees to be provided with a rest period of at least ten
11    (10) minutes for each four (4) hour period worked, or major fraction thereof.
12            44.      Defendants failed to authorize and permit all required rest periods due
13    to their facially unlawful rest period policy. Additionally, Defendants failed to
14    separately compensate Plaintiffs and members of the Rest Period Class for each
15    rest period to which they were entitled while working on a piece-rate compensation
16    plan.
17            45.      Plaintiffs are informed and believe, and based thereon allege, that
18    Defendants failed to pay Plaintiffs and members of the Rest Period Class the
19    premium pay required in Labor Code § 226.7 and Wage Order 4 when they were
20    not authorized and permitted to take a required legally-compliant rest period or rest
21    periods, and in those instances where Defendants did make a purported rest period
22    premium payment, such rest period premium was not paid at the employees’
23    regular rate of pay due to Defendants’ miscalculation of the regular rate. As a
24    result, Defendants owe Plaintiffs and members of the Rest Period Class additional
25    compensation pursuant to Labor Code § 226.7 and Wage Order 4, including
26    interest thereon, statutory penalties, civil penalties, reasonable attorney’s fees, and
27    costs of suit.
28    ///
                                                   16
                         Second Amended Class and Representative Action Complaint
     Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 17 of 24 Page ID
                                      #:2779



 1                                        FIFTH CLAIM
 2                           WAGE STATEMENT PENALTIES
 3                            (AGAINST ALL DEFENDANTS)
 4          46.    Plaintiffs re-allege and incorporate by reference all prior paragraphs
 5    as though fully set forth herein.
 6          47.    Plaintiffs are informed and believe, and based thereon allege that,
 7    Defendants knowingly and intentionally, as a matter of uniform policy and
 8    practice, failed to furnish Plaintiffs and members of the Wage Statement Class with
 9    accurate and complete wage statements regarding their total regular hours worked,
10    total overtime hours worked, regular rates of pay, rates of overtime pay, meal and
11    rest period premium wages, all piece-rates and piece-rate units earned, total gross
12    wages earned, and total net wages earned, in violation of Labor Code § 226.
13          48.    Defendants’ failure to furnish Plaintiffs and members of the Wage
14    Statement Class with complete and accurate itemized wage statements resulted in
15    actual injury, as said failures led to, among other things, the non-payment of all
16    their overtime and minimum wages, and meal and rest period premium wages, and
17    deprived them of the information necessary to identify the discrepancies in
18    Defendants’ reported data.
19          49.    Defendants’ failures create an entitlement to recovery by Plaintiffs
20    and members of the Wage Statement Class in a civil action for all damages and/or
21    penalties pursuant to Labor Code § 226, including statutory penalties, civil
22    penalties, reasonable attorney’s fees, and costs of suit according to California
23    Labor Code §§ 226 and 226.3.
24                                        SIXTH CLAIM
25                UNLAWFUL DEDUCTIONS FROM EARNED WAGES
26                            (AGAINST ALL DEFENDANTS)
27          50.    Plaintiffs re-allege and incorporate by reference all prior paragraphs
28    as though fully set forth herein.
                                               17
                     Second Amended Class and Representative Action Complaint
     Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 18 of 24 Page ID
                                      #:2780



 1          51.    This Claim is brought pursuant to Labor Code § 221 which makes it
 2    unlawful for an employer to make deductions from an employee’s earned wages.
 3          52.    Plaintiffs and members of the Wage Deduction Class earned piece-
 4    rate wages and/or Incentive Pay for completing installations and/or repairs.
 5    Although Plaintiffs and members of the Wage Deduction Class completed their job
 6    duties with respect to these installations and/or repairs, and earned the respective
 7    piece-rate wages and/or Incentive Pay that was paid to them, Defendants
 8    nonetheless deducted these earned wages from future wages in the event that a
 9    customer filed a warranty claim with respect to the items installed and/or repaired
10    by Plaintiffs and members of the Wage Deduction Class.
11          53.    Defendants’ policy and/or practice of deducting earned wages from
12    Plaintiffs and members of the Wage Deduction Class is unlawful and creates an
13    entitlement to recovery by Plaintiffs and members of the Wage Deduction Class
14    for unpaid wages, interest, attorneys’ fees and costs, in a civil action according to
15    California Labor Code §§ 218.6, 221, and Code of Civil Procedure § 1021.5.
16                                    SEVENTH CLAIM
17                              WAITING TIME PENALTIES
18                            (AGAINST ALL DEFENDANTS)
19          54.    Plaintiffs re-allege and incorporate by reference all previous
20    paragraphs as though fully set forth herein.
21          55.    This cause of action is brought pursuant to Labor Code §§ 201-203,
22    which require an employer to pay all wages immediately at the time of separation

23    of employment in the event the employer discharges the employee or the employee
      provides at least 72 hours of notice of their intent to quit. In the event the employee
24
      provides less than 72 hours of notice of their intent to quit, said employee’s wages
25
      become due and payable not later than 72 hours upon said employee’s last date of
26
      employment.
27
            56.    Plaintiffs are informed and believe, and based thereon allege, that
28
                                               18
                     Second Amended Class and Representative Action Complaint
     Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 19 of 24 Page ID
                                      #:2781



 1    Defendants failed to timely pay Plaintiff Curiel and members of the Waiting Time
 2    Penalty Class all final wages due to them at their separation from employment,
 3    including, among other things, all unpaid minimum wages, overtime wages,
 4    double-time wages, and rest period premium wages.

 5          57.    Further, Plaintiffs are informed and believe, and based thereon allege,
      that as a matter of uniform policy and practice, Defendants continue to fail to pay
 6
      Plaintiff Curiel and members of the Waiting Time Penalty Class all earned wages
 7
      at the end of employment in a timely manner pursuant to the requirements of Labor
 8
      Code §§ 201-203.
 9
            58.    Defendants’ failure to pay all final wages was willful within the
10
      meaning of Labor Code § 203. Defendants’ willful failure to timely pay Plaintiff
11
      Curiel and the members of the Waiting Time Penalty Class their earned wages
12
      upon separation from employment results in a continued payment of wages up to
13
      thirty days from the time the wages were due.
14          59.    Therefore, Plaintiff Curiel and members of the Waiting Time Penalty
15    Class are entitled to compensation pursuant to Labor Code § 203, plus reasonable
16    attorneys’ fees and costs of suit.
17                                         EIGHTH CLAIM
18                                 UNFAIR COMPETITION
19                            (AGAINST ALL DEFENDANTS)
20          60.    Plaintiffs re-allege and incorporate by reference all prior paragraphs
21    as though fully set forth herein.
22          61.    Defendants have engaged and continue to engage in unfair and/or
23    unlawful business practices in California in violation of California Business and
24    Professions Code § 17200 et seq., by failing to pay Plaintiffs and the Classes all
25    overtime and minimum wages; failing to provide all legally required meal and rest
26    periods or make premium payments in lieu thereof; knowingly failing to furnish
27    and provide accurate and complete wage statements in violation of Labor Code §
28    226, making unlawful deductions from wages in violation of Labor Code § 221,
                                                19
                      Second Amended Class and Representative Action Complaint
     Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 20 of 24 Page ID
                                      #:2782



 1    and failing to pay all earned wages due upon separation of employment with
 2    Defendants in violation of Labor Code §§ 201-203.
 3          62.     Defendants’ utilization of these unfair and/or unlawful business
 4    practices deprived Plaintiffs and continues to deprive members of the Classes of
 5    compensation to which they are legally entitled, constitutes unfair and/or unlawful
 6    competition, and provides an unfair advantage over Defendants’ competitors who
 7    have been and/or are currently employing workers and attempting to do so in
 8    honest compliance with applicable wage and hour laws.
 9          63.    Because Plaintiffs are victims of Defendants’ unfair and/or unlawful
10    conduct alleged herein, Plaintiffs, for themselves and on behalf of the members of
11    the Classes, seek full restitution of monies, as necessary and according to proof, to
12    restore any and all monies withheld, acquired and/or converted by Defendants
13    pursuant to Business and Professions Code §§ 17203 and 17208.
14          64.    The acts complained of herein occurred within the last four years
15    immediately preceding the filing of the Complaint in this action.
16          65.    Plaintiffs were compelled to retain the services of counsel to file this
17    court action to protect their interests and those of the Classes, to obtain restitution,
18    and to enforce important rights affecting the public interest. Plaintiffs thereby
19    incurred the financial burden of attorneys’ fees and costs, which they are entitled to
20    recover under Code of Civil Procedure § 1021.5.
21                                        NINTH CLAIM
22                       PRIVATE ATTORNEYS GENERAL ACT
23                             (AGAINST ALL DEFENDANTS)
24          66.    Plaintiffs re-allege and incorporate by reference all prior paragraphs
25    as though fully set forth herein.
26          67.    Defendants have committed several Labor Code violations against
27    Plaintiffs, members of the Classes, and other similarly aggrieved employees.
28          68.    Plaintiffs as “aggrieved employees” within the meaning of Labor
                                                20
                      Second Amended Class and Representative Action Complaint
     Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 21 of 24 Page ID
                                      #:2783



 1    Code § 2698 et seq., acting on behalf of themselves and other similarly aggrieved
 2    employees, bring this representative action against Defendants to recover the civil
 3    penalties due to Plaintiffs, the members of the Classes, other similarly aggrieved
 4    employees, and the State of California according to proof pursuant to Labor Code
 5    § 2699 (a) and (f) including, but not limited to $100.00 for each initial violation
 6    and $200 for each subsequent violation per employee per pay period for the
 7    following Labor Code violations:
 8                  (a)   Failing to pay Plaintiffs, the California Overtime Class, and
 9    other similarly aggrieved employees all earned overtime compensation in violation
10    of Labor Code §§ 204, 510, 1194, and 1198 et seq.;
11                  (b)   Failing to pay at least the minimum wage for all hours actually

12    worked to Plaintiffs, the Minimum Wage Class, and other similarly aggrieved
      employees in violation of Labor Code §§ 204, 1194 et seq. and 1197;
13
                    (c)   Failing to authorize and permit all required rest periods, and
14
      failing to separately compensate Plaintiffs, the Rest Period Class, and other similarly
15
      aggrieved employees for rest periods, and failure to pay rest period premium
16
      payments for rest period violations, in violation of Labor Code §§ 226.7, 516 and
17
      558;
18
                    (d)   Failing to provide Plaintiffs, the Meal Period Class, and other
19
      similarly aggrieved employees with all required meal periods or pay meal period
20
      premium payments, in violation of Labor Code §§ 226.7, 512 and 558;
21                  (e)   Failing to furnish Plaintiffs, the Wage Statement Class, and
22    other similarly aggrieved employees with complete, accurate, itemized wage
23    statements in violation of Labor Code § 226 et seq.;
24                  (f)   Failing to pay Plaintiffs and other similarly aggrieved employees
25    all earned wages at least twice during each calendar month in violation of Labor
26    Code § 204;
27                  (g)   Making unlawful deductions from the earned wages of Plaintiffs,
28    the Wage Deduction Class and other similarly aggrieved employees in violation of
                                                21
                      Second Amended Class and Representative Action Complaint
     Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 22 of 24 Page ID
                                      #:2784



 1    Labor Code § 221;
 2                 (h)    Failing to pay all earned wages upon separation from
 3    employment with Defendants to Plaintiff Curiel, the Waiting Time Penalty Class,
 4    and other similarly aggrieved employees; and

 5                 (i)    Failing to maintain accurate records on behalf of Plaintiff and
      similarly aggrieved employees in violation of Labor Code § 1174.
 6
            69.    On or about September 10, 2015, Plaintiff Ontiveros notified
 7
      Defendants and the California Labor and Workforce Development Agency
 8
      (“LWDA”) via certified mail of Defendants’ violations of the California Labor
 9
      Code and Plaintiff’s intent to bring a claim for civil penalties under California
10
      Labor Code § 2698 et seq. with respect to the violations of the California Labor
11
      Code identified in Paragraph 76 (a)-(i). Now that thirty-three days have passed
12
      from Plaintiff Ontiveros notifying Defendants of the aforementioned violations,
13
      Plaintiff Ontiveros has exhausted his administrative requirements for bringing a
14
      claim under the Private Attorneys General Act.
15
            70.    Plaintiff Ontiveros was compelled to retain the services of counsel to
16
      file this court action to protect his interests, that of the members of the classes, and
17
      other similarly aggrieved employees, and to assess and collect the civil penalties
18
      owed by Defendants. Plaintiff Ontiveros has thereby incurred attorneys’ fees and
19
      costs, which he is entitled to recover under California Labor Code § 2699.
20
                                            PRAYER
21
            WHEREFORE, Plaintiffs pray for judgment for themselves and for all
22
      others on whose behalf this suit is brought against Defendants, jointly and
23
      severally, as follows:
24
            1.     For an order certifying the proposed Classes;
25
            2.     For an order appointing Plaintiffs as representatives of the Classes;
26
            3.     For an order appointing Counsel for Plaintiffs as Counsel for the
27
      Classes;
28
                                                22
                      Second Amended Class and Representative Action Complaint
     Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 23 of 24 Page ID
                                      #:2785



 1           4.    Upon the First Claim, for compensatory, consequential, general and
 2    special damages according to proof pursuant to Labor Code §§ 204, 510, 558,
 3    1194, and 1198;
 4           5.    Upon the Second Claim for payment of minimum wages, liquidated
 5    damages, and penalties according to proof pursuant to Labor Code §§ 204, 558,
 6    1194, 1194.2 and 1199;
 7           6.    Upon the Third Claim, for compensatory, consequential, general and
 8    special damages according to proof pursuant to Labor Code §§ 226.7, 512, and
 9    558;
10           7.    Upon the Fourth Claim, for compensatory, consequential, general and
11    special damages according to proof pursuant to Labor Code §§ 226.7, 516 and 558;
12           8.    Upon the Fifth Claim, for statutory wage statement penalties pursuant
13    to Labor Code § 226;
14           9.    Upon the Sixth Claim, for compensatory, consequential, general and
15    special damages according to proof pursuant to Labor Code § 221;
16           10.   Upon the Seventh Claim, for statutory waiting time penalties
17    pursuant to Labor Code § 203;
18           11.   Upon the Eighth Claim, for restitution to Plaintiffs and members of
19    the Classes of all money and/or property unlawfully acquired by Defendants by
20    means of any acts or practices declared by this Court to be in violation of Business
21    and Professions Code § 17200 et seq.;
22           12.   Upon the Ninth Claim, for civil penalties due to Plaintiffs, other
23    similarly aggrieved employees, and the State of California according to proof
24    pursuant to Labor Code §§ 558 and 2699(a) and (f) including, but not limited to:
25    (1) $50.00 for each initial violation and $100 for each subsequent violation of
26    Labor Code § 558 per employee per pay period plus an amount equal to the unpaid
27    wages and; (2) $100.00 for each initial violation and $200 for each subsequent
28
                                               23
                     Second Amended Class and Representative Action Complaint
     Case 2:15-cv-07118-DMG-RAO Document 134 Filed 04/16/19 Page 24 of 24 Page ID
                                      #:2786



 1    violation per employee per pay period for the violations of the Labor Code
 2    Sections cited in Labor Code § 2699.5
 3          13.   Prejudgment interest on all due and unpaid wages pursuant to
 4    California Labor Code § 218.6 and Civil Code §§ 3287 and 3289;
 5          14.   On all causes of action, for attorneys’ fees and costs as provided by
 6    Labor Code §§ 218.5, 1194 et seq. and Code of Civil Procedure § 1021.5; and
 7          15.   For such other and further relief the Court may deem just and proper.
 8
                                              Respectfully submitted,
 9    Dated: April 9, 2019                    HAINES LAW GROUP, APC
10

11                                     By:    _/s/Paul K. Haines___________________
12                                            Paul K. Haines
                                              Attorneys for Plaintiffs
13

14                              DEMAND FOR JURY TRIAL
15          Plaintiffs hereby demands a jury trial with respect to all issues triable by jury.
16

17    Dated: April 9, 2019                    HAINES LAW GROUP, APC

18
19                                     By:    _/s/Paul K. Haines___________________
                                              Paul K. Haines
20                                            Attorneys for Plaintiffs
21

22

23

24

25

26
27

28
                                               24
                     Second Amended Class and Representative Action Complaint
